DETAILED ACTION

This action is in response to the Application filed on 03/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/17/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 3 and 17 is/are objected to because of the following informalities:  
Claim 3 recites “a voltage reference signal” and “an output voltage feedback signal”. It appears that it should be “the voltage reference signal” and “the output voltage feedback signal”.
Claim 17 recites “the phase multiplexer signal”. Said limitation lacks antecedent basis. Claim 1 recites “phase multiplexer signals” in plural.
	Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 2, 11 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 and 19 of U.S. Patent No. 11,316,431. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent No. 11,316,431 comprises all the limitation of the Instant Application, see table below.
Instant Application 17/704,237
US Patent No. 11,316,431
1. A concentration control circuit, comprising: 
a) a voltage feedback circuit configured to generate a current reference signal representing an error between a voltage reference signal representing an expected output voltage and an output voltage feedback signal representing the output voltage, wherein the current reference signal is shared by each of a plurality of power stage circuits of a multi-phase power converter to adjust a respective phase current; [[and]] 
b) a clock signal generation circuit configured to generate a clock signal to adjust at least one of switching frequency and phase of each of the power stage circuits; 
c) wherein the concentration control circuit is configured to generate phase multiplexer signals respectively corresponding to each of the power stage circuits; 
d) wherein each of the phase multiplexer signals comprises one phase enabling signal to enable a corresponding power stage circuit and one phase clock signal to adjust the switching frequency or the phase of the power stage circuit; and e) wherein the phase clock signal is obtained by dividing the clock signal.

2. The concentration control circuit of claim 1, wherein the concentration control circuit is configured to generate the clock signal according to a frequency reference signal.
1. A concentration control circuit, comprising: 
a) a voltage feedback circuit configured to generate a current reference signal representing an error between a voltage reference signal representing an expected output voltage and an output voltage feedback signal representing the output voltage, wherein the current reference signal is shared by each of a plurality of power stage circuits of a multi-phase power converter to adjust a respective phase current; and 
b) a clock signal generation circuit configured to generate a clock signal according to a frequency reference signal and a change of the current reference signal to adjust at least one of switching frequency and phase of each of the power stage circuits, wherein the clock signal is adjusted in accordance with the change of the current reference signal.

2. The concentration control circuit of claim 1, wherein: 
a) the concentration control circuit is configured to generate phase multiplexer signals respectively corresponding to each of the power stage circuits; 
b) each of the phase multiplexer signals comprises one phase enabling signal to enable a corresponding power stage circuit and one phase clock signal to adjust the switching frequency or the phase of the power stage circuit; and 
c) the phase clock signal is obtained by dividing the clock signal.

11. The concentration control circuit of claim 2, further comprising a divider
circuit configured to generate the plurality of phase clock signals corresponding to the
plurality of power stage circuits respectively, in accordance with a phase number of the
multi-phase power converter and a timing of each power stage circuit.

3. The concentration control circuit of claim 2, further comprising a divider circuit configured to generate the plurality of phase clock signals corresponding to the plurality of power stage circuits respectively, in accordance with a phase number of the multi-phase power converter and a timing of each power stage circuit.
12. The concentration control circuit of claim 2, further comprising a multiplexer
circuit configured to receive the phase clock signal and the phase enabling signal, in
order to generate the phase multiplexer signal, wherein the phase multiplexer signal has three different levels.

4. The concentration control circuit of claim 2, further comprising a multiplexer circuit configured to receive the phase clock signal and the phase enabling signal, in order to generate the phase multiplexer signal, wherein the phase multiplexer signal has three different levels.
13. The concentration control circuit of claim 2, wherein an active level of the
phase clock signal is superimposed on an active level of the phase enabling signal, such that the phase clock signal and the phase enabling signal are transmitted by one
transmission line.

7. The concentration control circuit of claim 2, wherein an active level of the phase clock signal is superimposed on an active level of the phase enabling signal, such that the phase clock signal and the phase enabling signal are transmitted by one transmission line.
14. The concentration control circuit of claim 12, wherein: a) when both the phase enabling signal and the phase clock signal are effective, the Page 5 of 8Attorney Ref.: SILG2019P37C1US phase multiplexer signal is at a first level; b) when the phase enabling signal is effective and the phase clock signal is ineffective, the phase multiplexer signal is at a second level; c) when the phase enabling signal is ineffective, the phase multiplexer signal is at a third level; d) the first level is greater than the second level; and e) the second level is greater than the third level.
5. The concentration control circuit of claim 4, wherein: a) when both the phase enabling signal and the phase clock signal are effective, the phase multiplexer signal is at a first level; b) when the phase enabling signal is effective and the phase clock signal is ineffective, the phase multiplexer signal is at a second level; c) when the phase enabling signal is ineffective, the phase multiplexer signal is at a third level; d) the first level is greater than the second level; and e) the second level is greater than the third level.
15. The concentration control circuit of claim 12, further comprising an error
detection circuit configured to detect signals on output terminals of the multiplexer
circuit, to determine different types of an error corresponding to the power stage circuit
according to a preset signal.
6. The concentration control circuit of claim 4, further comprising an error detection circuit configured to detect signals on output terminals of the multiplexer circuit, to determine different types of an error corresponding to the power stage circuit according to a preset signal.
1. A concentration control circuit, comprising: 
a) a voltage feedback circuit configured to generate a current reference signal representing an error between a voltage reference signal representing an expected output voltage and an output voltage feedback signal representing the output voltage, wherein the current reference signal is shared by each of a plurality of power stage circuits of a multi-phase power converter to adjust a respective phase current; [[and]] 
b) a clock signal generation circuit configured to generate a clock signal to adjust at least one of switching frequency and phase of each of the power stage circuits; 
c) wherein the concentration control circuit is configured to generate phase multiplexer signals respectively corresponding to each of the power stage circuits; d) wherein each of the phase multiplexer signals comprises one phase enabling signal to enable a corresponding power stage circuit and one phase clock signal to adjust the switching frequency or the phase of the power stage circuit; and e) wherein the phase clock signal is obtained by dividing the clock signal.
19. A concentration control circuit, comprising: 
a) a voltage feedback circuit configured to generate a current reference signal representing an error between a voltage reference signal representing an expected output voltage and an output voltage feedback signal representing the output voltage, wherein the current reference signal is shared by each of a plurality of power stage circuits of a multi-phase power converter to adjust a respective phase current; 
b) a clock signal generation circuit configured to generate a clock signal to adjust at least one of switching frequency and phase of each of the power stage circuits, wherein the clock signal is adjusted in accordance with a change of the current reference signal; and 
c) wherein the concentration control circuit is configured to generate phase multiplexer signals respectively corresponding to each of the power stage circuits, each of the phase multiplexer signals comprises one phase enabling signal to enable a corresponding power stage circuit and one phase clock signal to adjust the switching frequency or the phase of the power stage circuit, and the phase clock signal is obtained by dividing the clock signal.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,973,485; (hereinafter Kates) in view of US Pub. No. 2002/0135338; (hereinafter Hobrecht).

Regarding claim 1, Kates [e.g. Figs. 1 - 3] discloses a concentration control circuit, comprising: a) a voltage feedback circuit [e.g. Fig. 1; 118 corresponding to 290 in Fig. 2B] configured to generate a current reference signal [e.g. VE] representing an error between a voltage reference signal [e.g. VREF] representing an expected output voltage and an output voltage feedback signal [e.g. Fig. 2B; at input of 295] representing the output voltage, wherein the current reference signal is shared [e.g. see VE as input of PWM 102 in Fig. 1] by each of a plurality of power stage circuits of a multi-phase power converter [e.g. 106, 108, 110, 112 in Fig. 1] to adjust a respective phase current [e.g. phase current of each power stage activated as shown in Fig. 3]; b) a clock signal generation circuit configured to generate a clock signal [e.g. Fig. 1; providing CLK] to adjust at least one of switching frequency and phase of each of the power stage circuits [e.g. phases are controlled, see Fig. 3]; c) wherein the concentration control circuit is configured to generate phase multiplexer signals [e.g. Figs. 1 - 2; EN1-ENn, QA-QB, QA*-QB*] respectively corresponding to each of the power stage circuits; d) wherein each of the phase multiplexer signals comprises one phase enabling signal to enable a corresponding power stage circuit and one phase clock signal [e.g. Fig. 2; EN1-ENn, QA-QB, QA*-QB*] to adjust the switching frequency or the phase of the power stage circuit [e.g. phases are controlled, see Fig. 3]; and e) wherein the phase clock signal is obtained by dividing the clock signal [e.g. col. 6, lines 10 – 18 recites “The clock divider circuit 220 provides four signals, including a divide-by-two signal QA and its inverted counterpart Q*A, as well as two divide-by-four signals QB and its inverted counterpart Q*B. These signals are combined through four two-input AND gates 223, 224, 225 and 226 for developing four enable signals, EN1, EN2, EN3 and EN4, for sequentially activating power stages 240, 250, 260 and 270, respectively, of the regulator 200”].
	Kates fails to disclose the reference signal is a current reference signal.
	Hobretch [e.g. Fig. 1] teaches the reference signal is a current reference signal [e.g. output of 18; paragraph 030 recites “Transconductance amplifier 18 monitors the feedback voltage VFB at its inverting input and compares VFB to a reference voltage VREF at its non-inverting input. VFB is approximately equal to VREF. Transconductance amplifier 18 provides a current at its output”].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Kates by the reference signal is a current reference signal as taught by Hobretch in order of being able to provide compensation to the feedback loop.

Regarding claim 3, Kates fails to disclose wherein the voltage feedback circuit is configured to generate a voltage compensation signal configured as the current reference signal based on a voltage reference signal and an output voltage feedback signal.
Hobretch [e.g. Fig. 1] teaches wherein the voltage feedback circuit is configured to generate a voltage compensation signal [e.g. Vc] configured as the current reference signal based on a voltage reference signal [e.g. VREF] and an output voltage feedback signal [e.g. VFB].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Kates by wherein the voltage feedback circuit is configured to generate a voltage compensation signal configured as the current reference signal based on a voltage reference signal and an output voltage feedback signal as taught by Hobretch in order of being able to provide frequency compensation to the feedback loop; (paragraph 030)].

Regarding claim 16, Kates [e.g. Figs. 1 - 3] discloses further comprising a plurality of single-phase control circuits [e.g. 241-244; 251-254; 261-264, 271-274] respectively corresponding to each of the power stage circuits [e.g. 245-247, 255-257; 265-267; 275-277].

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates in view of Hobrecht and further in view of US Pub. No. 2020/0227101; (hereinafter Yoshida)
Regarding claim 2, Kates fails to disclose wherein the concentration control circuit is configured to generate the clock signal according to a frequency reference signal.
Yoshida [e.g. Figs. 1 and 12] teaches wherein the concentration control circuit is configured to generate the clock signal [e.g. CLK] according to a frequency reference signal [e.g. External clock CK_EX; paragraph 103 recites “clock generation circuit 101 that is the clock generation circuit 1”].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Kates by wherein the concentration control circuit is configured to generate the clock signal according to a frequency reference signal as taught by Yoshida in order of being able to provide a starting reference point for the clock signal, paragraph 090.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claim(s) 4 – 15 and 17 – 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising a temperature detection circuit configured to generate a temperature detection signal that is superimposed on the voltage compensation signal, in order to generate a temperature voltage compensation signal to serve as the current reference signal”.
The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the concentration control circuit is configured to generate the clock signal according to a frequency reference signal and a change rate of the current reference signal”.
The primary reason for the indication of the allowability of claim 11 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising a divider circuit configured to generate the plurality of phase clock signals corresponding to the plurality of power stage circuits respectively, in accordance with a phase number of the multi-phase power converter and a timing of each power stage circuit”.
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising a multiplexer circuit configured to receive the phase clock signal and the phase enabling signal, in order to generate the phase multiplexer signal, wherein the phase multiplexer signal has three different levels”.
The primary reason for the indication of the allowability of claim 13 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein an active level of the phase clock signal is superimposed on an active level of the phase enabling signal, such that the phase clock signal and the phase enabling signal are transmitted by one transmission line”.
The primary reason for the indication of the allowability of claim 17 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the single-phase control circuit comprises a demultiplexer circuit configured to receive the phase multiplexer signal and divide the phase multiplexer signal into a phase-dividing clock signal and a phase-dividing enabling signal, wherein the phase-dividing clock signal represents the switching frequency and the phase of the corresponding power stage circuit, and the phase-dividing enabling signal represents an enabling state of the corresponding power stage circuit”.
Claims 6 – 10, 14, 15 and 18 – 19 are objected to because its inherent dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838